Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 20, 2017

The Court of Appeals hereby passes the following order:

A17A0952. WAYNE ANDREW FAMILY HARRIGAN JR. et al. v. AMERICAN
    HOMES 4 RENT PROPERTIES EIGHT, LLC.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling, Wayne Andrew Family Harrigan, Jr., as beneficiary, and Ronald
Eugene Family Pou, Jr., as trustee of JMH Freedom Trust, appealed to the state court,
which entered a writ of possession in favor of plaintiff American Homes 4 Rent
Properties Eight, LLC, on November 14, 2016. Harrigan and Pou then filed a notice
of appeal on December 1, 2016. We lack jurisdiction for two reasons.
      First, because the order at issue disposes of a de novo appeal from a magistrate
court decision, Harrigan and Pou were required to follow the discretionary appeal
procedures to obtain review before this Court. See OCGA § 5-6-35 (a) (11); Strachan
v. Meritor Mortgage Corp. East, 216 Ga. App. 82 (453 SE2d 119) (1995). Their
failure to do so deprives us of jurisdiction over this appeal.
      Second, this appeal is untimely. Although a notice of appeal generally may be
filed within thirty days of entry of the order sought to be appealed, appeals from
judgments in dispossessory actions must be filed within seven days of the date the
judgment was entered. See OCGA § 44-7-56; Ray M. Wright, Inc. v. Jones, 239 Ga.
App. 521, 522-523 (521 SE2d 456) (1999). Harrigan and Pou’s appeal is untimely,
as it was filed 17 days after the state court’s order was entered.
For these reasons, this appeal is DISMISSED for lack of jurisdiction.




                               Court of Appeals of the State of Georgia
                                      Clerk’s Office, Atlanta,____________________
                                                                01/20/2017
                                      I certify that the above is a true extract from
                               the minutes of the Court of Appeals of Georgia.
                                      Witness my signature and the seal of said court
                               hereto affixed the day and year last above written.


                                                                               , Clerk.